                  Case 2:18-cr-00538-KOB-JHE Document 57 Filed 12/12/19 Page 1 of 5                                         FILED
                                                                                                                   2019 Dec-12 AM 08:35
AO 245 S (Rev. 1/98)(N.D.Ala. rev.) Sheet 1 - Judgment in a Criminal Case                                          U.S. DISTRICT COURT
                                                                                                                       N.D. OF ALABAMA


                               UNITED STATES DISTRICT COURT
                                   Northern District of Alabama
UNITED STATES OF AMERICA

         v.                                                           Case Number 2:18-CR-538 KOB-JHE (001)

CHRISTOPHER A. MCNABB
     Defendant.


                                       JUDGMENT IN A CRIMINAL CASE
                             (For Offenses Committed On or After November 1, 1987)

         The defendant, CHRISTOPHER A. MCNABB, was represented by Victor Kelley.

         The defendant was found not guilty on count 4, and is discharged as to such count.

       The defendant was found guilty on counts 1, 2, and 3 after a plea of not guilty. Accordingly, the court finds
the defendant guilty of the following counts, involving the indicated offenses:

Title & Section                             Nature of Offense                                       Count Number

18 U.S.C. § 922 (g)(1)             Felon in Possession of a Firearm                                 1
26 U.S.C. § 5861 (d)               Possession/Receipt of a Firearm Not Registered in the National   2 and 3
                                   Firearms Registration and Transfer Record

        As pronounced on December 10, 2019, the court sentenced the defendant as provided in pages 2 through
5 of this Judgment. The court imposed the sentence pursuant to the Sentencing Reform Act of 1984.

       The court ordered that the defendant shall pay to the United States a special assessment of $300.00, for
counts 1, 2, and 3, which shall be due immediately.

      The court further ordered that the defendant shall notify the United States Attorney for this district within
30 days of any change of name, residence, or mailing address until all fines, restitution, costs, and special
assessments imposed by this Judgment are fully paid.

         Signed this the 12th day of December, 2019.




                                                          ____________________________________
                                                          KARON OWEN BOWDRE
                                                          CHIEF UNITED STATES DISTRICT JUDGE
                 Case 2:18-cr-00538-KOB-JHE Document 57 Filed 12/12/19 Page 2 of 5
AO 245 S (Rev. 1/98)(N.D.Ala. rev.) Sheet 2 - Imprisonment


                                                                                              Judgment--Page 2 of 5
Defendant: CHRISTOPHER A. MCNABB
Case Number: 2:18-CR-538 KOB-JHE (001)

                                                       IMPRISONMENT

         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned
for a term of ONE HUNDRED TWENTY (120) months as to Counts 1, 2 and 3, separately, with each count to be
served concurrently with the other.

        The court makes the following recommendations to the Bureau of Prisons:

       1) Because of defendant’s significant and extensive methamphetamine addiction, the court urges he be
allowed to participate in RDAP;

       2) The defendant is to receive a medical evaluation and be placed in a facility to best meet his medical
needs; and,

        3) The defendant be housed close to home, preferably Talladega FCI.

        The defendant is remanded to the custody of the United States Marshal.




                                                             RETURN

        I have executed this Judgment as follows:




        Defendant delivered on                       to                                  at
                    , with a certified copy of this Judgment.



                                                                 United States Marshal

                                            By
                                                                      Deputy Marshal
                   Case 2:18-cr-00538-KOB-JHE Document 57 Filed 12/12/19 Page 3 of 5
AO 245 S (Rev. 1/98)(N.D.Ala. rev.) Sheet 3 - Supervised Release
                                                                                                                     Judgment--Page 3 of 5
Defendant: CHRISTOPHER A. MCNABB
Case Number: 2:18-CR-538 KOB-JHE (001)

                                                        SUPERVISED RELEASE

       Upon release from imprisonment, the defendant shall be on supervised release for a term of 36 months.as
to counts 1, 2, and 3, separately, with each count to run concurrently. The Probation Office shall provide the
defendant with a copy of the standard conditions and any special conditions of supervised release.

                                           STANDARD CONDITIONS OF SUPERVISED RELEASE

While the defendant is on supervised release pursuant to this Judgment:
1)   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time you
     were sentenced (if placed on probation) or released from custody (if supervised release is ordered), unless the probation officer instructs
     you to report to a different probation office or within a different time frame.
2)   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and when
     to report to the probation officer, and you must report to the probation officer as instructed.
3)   You must not commit another federal, state, or local crime.
4)   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
     designed, or was modified, for the specific purpose of causing bodily injury or death to another person, such as nunchakus or tasers).
     Revocation of supervision is mandatory for possession of a firearm.
5)   You must not unlawfully possess a controlled substance.
6)   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court. You must contribute to the cost of drug testing
     unless the probation officer determines you do not have the ability to do so. Based upon a court order entered during the period of
     supervision for good cause shown or resulting from a positive drug test or evidence of excessive use of alcohol, you shall be placed
     in the Substance Abuse Intervention Program (SAIP) (or comparable program in another district).
7)   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
8)   You must follow the instructions of the probation officer related to the conditions of supervision.
9)   You must answer truthfully the questions asked by the probation officer.
10) You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
     the probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer
     within 72 hours of becoming aware of a change or expected change. (If you have been convicted of a crime of violence or a drug
     trafficking offense, the probation office is responsible for complying with the notice provisions of 18 U.S.C. § 4042(b) and (c) if you
     change your residence.)
11) You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
12) You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from doing
     so. If you do not have full-time employment, you must try to find full-time employment, unless the probation officer excuses you from
     doing so. If you plan to change where you work or anything about your work (such as the position or the job responsibilities), you must
     notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
     due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or expected
     change.
13) You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been convicted
     of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the probation officer.
14) If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
15) You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission of the court.
16) If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may require
     you to notify the person about the risk, and you must comply with that instruction. The probation officer may contact the person and
     confirm that you have notified the person about the risk.
17) You must fully and truthfully disclose financial information as requested by the probation officer related to the conditions of supervision.
     Financial information may include, but is not limited to, authorization for release of credit information, bank records, income tax returns,
     documentation of income and expenses, and other financial information regarding personal or business assets, debts, obligations, and/or
     agreements in which the defendant has a business involvement or financial interest.
18) You must support all dependents.
                  Case 2:18-cr-00538-KOB-JHE Document 57 Filed 12/12/19 Page 4 of 5
AO 245 S (Rev. 1/98)(N.D.Ala. rev.) Sheet 3 - Continuation of Standard Conditions of Supervised Release
                                                                                                              Judgment--Page 4 of 5
Defendant: CHRISTOPHER A. MCNABB
Case Number: 2:18-CR-538 KOB-JHE (001)

                             CONTINUATION OF STANDARD CONDITIONS OF SUPERVISED RELEASE

19)   You must comply with the probation office's Policies and Procedures Concerning Court-Ordered Financial Obligations to satisfy the
      balance of any monetary obligation resulting from the sentence imposed in the case. Further, you must notify the probation officer of
      any change in your economic circumstances that might affect your ability to pay a fine, restitution, or assessment fee. If you become
      more than 60 days delinquent in payments of financial obligations, you may be: (a) required to attend a financial education or
      employment preparation program under the administrative supervision of the probation officer; (b) placed on home detention subject
      to location monitoring for a maximum period of 90 days under the administrative supervision of the probation officer (and you must pay
      the cost of monitoring unless the probation officer determines you do not have the ability to do so); and/or (c) placed in a community
      corrections center for up to 180 days under the administrative supervision of the probation officer (and you must pay the cost of
      subsistence unless the probation officer determines you do not have the ability to do so).
                 Case 2:18-cr-00538-KOB-JHE Document 57 Filed 12/12/19 Page 5 of 5
AO 245 S (Rev. 1/98)(N.D.Ala. rev.) Sheet 3 (cont'd) - Supervised Release


                                                                                                               Judgment--Page 5 of 5
Defendant: CHRISTOPHER A. MCNABB
Case Number: 2:18-CR-538 KOB-JHE (001)

                                               SPECIAL CONDITIONS OF SUPERVISION

While the defendant is on supervised release pursuant to this Judgment:

1)   You must cooperate in the collection of DNA under the administrative supervision of the probation officer.
2)   You must not use or possess any narcotic or controlled substance except as prescribed to you by a licensed medical practitioner, and
     you must follow the instructions on the prescription. You must not knowingly purchase, possess, distribute, administer, or otherwise use
     any psychoactive substances (e.g., synthetic marijuana, bath salts, etc.) that impair a person's physical or mental functioning, whether
     or not intended for human consumption, except as with the prior approval of the probation officer.
3)   You must not go to, or remain at, any place where you know controlled substances are illegally sold, used, distributed, or administered
     without first obtaining the permission of the probation officer.
4)   You must participate in the Substance Abuse Intervention Program (SAIP) (or comparable program in the district of supervision) under
     the administrative supervision of the probation officer, and you must comply with the requirements and rules of the program. This
     program includes the following components: (a) testing by the probation officer or an approved vendor to detect prohibited drug or
     alcohol use; (b) substance abuse education; (c) outpatient substance abuse treatment, which may include individual or group
     counseling, provided by the probation office or an approved vendor, and/or residential treatment; (d) placement in a community
     corrections center (halfway house) for up to 270 days; and/or (e) home confinement subject to electronic monitoring for up to 180 days.
     You must contribute to the costs of participation unless the probation officer determines you do not have the ability to do so.
